DETAILED ACTION
This office action is in response to application 17/072,400 filed on 10/16/2020.
Claims 1-11 have been examined.
The IDS sent 10/16/2020 has been considered.
Acknowledgement is made of applicant's claim for foreign priority based on an application filed in JAPAN on 11/08/2019.   Examiner notes the priority documents to JP2019-203509 have been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyam (Jandhyam et al. US 2014/0101339 A1) in view of Cooperman (an article DDR RAM by Gene Cooperman that discloses DDR RAM Operation presented in class notes of Northeastern University Khoury College of Computer Sciences - COM 3200 (Computer Architecture) currently attached to this office action and posted to the web at https://course.ccs.neu.edu/com3200/parent/NOTES/DDR.html.)

Regarding claim 1, Jandhyam teaches A memory controller (Jandhyam Fig. 4 dynamic memory controller DMC 400 and the AXI Arbiter 402 that combined are an example of a memory controller and supporting para [0031]) configured to be connected to a DRAM, (Jandhyam Fig. 4 and supporting para [0031] discloses DMC controller 400 connected to DRAM 404) the memory controller comprising: a storage unit configured to store a memory access request to the DRAM; (Jandhyam [0032] The DMC received transactions are stored in respective data, address, and/or control buffers 418.) 
a deciding unit configured to decide, based on a predetermined criteria, an issuance order of memory access requests stored in the storage unit; (Jandhyam AXI Arbiter 402 that is an example of a deciding unit.  See also Jandhyam [0004] that discloses the AXI Arbiter controls the order of transactions according to the Advanced Microcontroller Bus Architecture (AMBA), where the AMBA is an example of a predetermined criteria. 
an issuance unit configured to issue a command to the DRAM based on the issuance order decided by the deciding unit; (Jandhyam Fig. 4 LPDDR Protocol Controller 410 is an example of an issuance unit.  See also supporting para [0031] that discloses the Protocol Controller 410 issues memory requests to the SDRAM 404 according to the protocol of the SDRAM 4046. ) 
and a determination unit (Jandhyam Fig. 4, Efficiency controller 420 and supporting para [0012] that discloses the efficiency controller controls scheduling of memory transactions) configured to, when the issuance unit issues a command of a first memory access request to the DRAM, select, in accordance with the issuance order decided based on the predetermined criteria, (Jandhyam [0006] and [0032] discloses an efficiency controller 420 that schedules requests.   See Jandhyam [0007],[0012], [0016], [0028]-[0029], and [0032] for examples of predetermined criteria used by the efficiency controller to schedules memory transactions, including [0032] that discloses the efficiency controller schedules according to the transaction ID of the transaction and [0007] that discloses transaction from the same master are scheduled together.) a second memory access request that will issue, (Jandhyam [00032] discloses there are a plurality of read and write transactions (i.e. requests)) next to the issuance target memory access request, (Jandhyam [0007] discloses two transaction may be to a same page, where a second request within the same page of an earlier request is an example of request next to the first access request.) a command to the same bank as a bank where the first memory access request issues a command, and then determine whether the first memory access request and the second memory access request target the same page, wherein the issuance unit, in a case where the determination unit determines that the same page is targeted, (Jandhyam [0007] discloses that the scheduler schedules requests within the same page with a priority, thus the schedule must first determine if the requests are within the same page to prioritize requests within the same page.   )  

Jandhyam [0007] teaches that when the requests are to the same page closing a previously accessed page and opening a new one is not required.  However, it does not explicitly disclose an auto precharge, thus does not explicitly disclose issues a command of the first memory access request without an auto precharge. 
Cooperman, of a similar field of endeavor, further discloses issues a command of the first memory access request without an auto precharge. (Cooperman, page 1, section ‘DDR RAM Operation’, lines 10-11 that discloses ‘auto-precharge should only be used if it is known that the next access to this memory bank will be to a different memory page’.)
Jandhyam and Cooperman are in a same field of endeavor as both relate to programming DRAM memory.   Thus it would be obvious to incorporate the suppression of an auto-precharge command when writing to the same page for two subsequent commands, thus combining prior art elements (performing memory transactions to the same page without performing a page close and page open) according to known methods (the techniques of Northeastern University Khoury College of Computer Sciences - COM 3200 (Computer Architecture) course notes) to yield predictable results (improve efficiency by skipping unnecessary operations such as page close and open operations when they are not required).  One would be motivated to do so to improve efficiency by skipping unnecessary operations such as page close and open operations when they are not required.
The reasons for obviousness regarding combine Cooperman into Jandhyam regarding claims 2-9 are the same as those presented for claim 1.

Regarding claim 2, the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the predetermined criteria includes at least one of a priority order of memory access requests and a state of the DRAM.  (Jandhyam [0004] discloses three predetermined criteria that may be used to order transactions 1) the order for all commands with a common ID must be maintained, 2) all transaction from the same master are completed before transaction processing moves to the next master, and 3) all read transactions may be executed before any write transactions are processed or vice versa, where the state of the system may be defined at what master and what type of transaction is being processed by the DRAM.)

Regarding claim 3,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the deciding unit decides the issuance order based on at least a state of the DRAM; and the state of the DRAM includes at least one of: (1) whether a type of a command corresponding to a memory access request that is a decision target and a type of a command issued immediately before are the same or different; (2) whether a bank that is a target of a memory access request that is a decision target is undergoing a refresh operation; and (3) whether a page that is a target of a memory access request that is a decision target is open; (Jandhyam [0004]  discloses all read transactions may be executed before any write transactions are processed or vice versa, which is an example of whether a type of command corresponding to a memory access request that is a decision target and a type of command issued immediately before are the same or different.)

Regarding claim 4, the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the determination unit, (Jandhyam Fig. 4, Efficiency controller 420 and supporting para [0012] that discloses the efficiency controller controls scheduling of memory transactions) in a case where a plurality of memory access requests targeting the same bank as a bank targeted by the first memory access request are stored in the storage unit, (Jandhyam [0035] discloses that memory is organized into banks, and each banks is further organized into multiple pages.  Thus when the Efficiency controller 420 of Jandhyam [0007] schedules requests within the same open page, it is scheduling requests within the same bank.) selects, from among the plurality of memory access requests that are stored, the second memory access request in accordance with the issuance order decided based on the predetermined criteria.  (Jandhyam [0028]-[0030] discloses that the Efficiency controller maintains a transaction order according to the master issuing the request and the type of request (read or write), an example of the predetermined criteria.)

Regarding claim 5, the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  
Cooperman further discloses wherein the issuance unit, in a case where the determination unit determines that the same page is not targeted, issues a command of the first memory access request with an auto precharge.  (Cooperman, page 1, section ‘DDR RAM Operation’, lines 10-11 that discloses ‘auto-precharge should only be used if it is known that the next access to this memory bank will be to a different memory page’, thus Cooperman discloses using an auto precharge when the next access to the memory bank is to a different memory page.)


Regarding claim 6,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  
Cooperman further discloses wherein the command with an auto precharge is a read auto precharge or a write auto precharge. (Cooperman, page 1, section ‘DDR RAM Operation’, lines 8-9 that discloses that the auto-precharge may be for a READ or a WRITE command, thus is an example of a read auto precharge or a write auto precharge.)

Regarding claim 7,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the deciding unit decides the issuance order independently of the determination by the determination unit. (Jandhyam Fig. 4 elements 416 and 406 and supporting paras [0004] and [0032] that discloses the AXI Arbiter orders transactions on interface 416 and [0028]-[0030] that discloses the Efficiency Controller 420 orders transaction on behalf of the DMC 400 via interface 406.   See also Jandhyam [0026]-[0027] that discloses the AXI Arbiter controls the order of transactions sent to the DMC Buffers 418 using an address buffer 200 where the entry is marked invalid “0” while the AXI Arbiter prepares the address buffer entry for processing and the DMC 400 does not further schedule the transaction until the valid bit is set to 1.  Thus the ordering by the AXI arbiter is independent of any subsequent ordering by the DMC 400 Efficiency controller.)
  
Regarding claim 8,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the storage unit includes a plurality of entries, each configured to store a memory access request; and the storage unit is configured to be able to read out a memory access request from an arbitrary entry. (Jandhyam [0026]-[0027] that discloses a plurality of address buffer entries corresponding to separate transactions.  Jandhyam [0026]-[0027] that discloses the buffers are stored in tables and the tables may be read according to the validity bit.  For example a read snapshot register 30 may be “1101” indicating that address-buffer entries 0, 2, and 3 have valid transactions that may be processed (which requires reading them).  Thus the arbitrary entries 0, 2, and 3 may be read.) 

Regarding claim 9,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the issuance order decided by the deciding unit is different from a registration order of memory access requests to the storage unit.  (Consistent with paragraph [0056] of the instant application, Examiner interprets “the registration order” of access requests may be the order in which the requests  are received.   Jandhyam [0003]-[0007] that discloses transactions that arrive in a first-come first-serve basis may be reordered if they do not contain a common ID portion.  Thus the AXI Arbiter (the deciding unit) may process the transactions on the 416 interface according to predetermined Advanced Microcontroller Bus Architecture rules that establish an issuance order different from the original first-com first-serve basis registration order.)


Regarding claim 10, A method executed by a memory controller (Jandhyam [0009] discloses the invention is directed to a method of schedule data-transfer transactions by a Direct Memory Controller 400 and an AXI Arbiter (an example of a memory controller).)
the remainder of claim 10 recites limitations described in claim 1 above and thus is rejected based on the teachings and rationale of claim 1 above.

Regarding claim 11, An apparatus comprising: (Jandhyam [0003] that discloses the system, such as described in Fig. 4 of Jandhyam, may be a “system on a chip” (SOC) that may include multiple masters connecting a local memory, thus is an example of an apparatus.)
the remainder of claim 10 recites limitations described in claim 1 above and thus is rejected based on the teachings and rationale of claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                            
/William E. Baughman/Primary Examiner, Art Unit 2138